Citation Nr: 0004069	
Decision Date: 02/16/00    Archive Date: 02/23/00

DOCKET NO.  93-27 866	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania



THE ISSUES

1.  Entitlement to service connection for a respiratory 
disorder, including bronchitis.  

2.  Entitlement to service connection for otitis externa and 
otitis media.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant

INTRODUCTION

The veteran served on active military duty from September 
1963 to August 1967.  

Previously, in August 1996, the Board of Veterans' Appeals 
(Board) denied the issue of entitlement to a compensable 
disability rating for the service-connected residuals of a 
puncture wound to the forehead and granted a 10 percent 
disability evaluation for the service-connected residuals of 
a fracture of the third metatarsal bone of the right foot.  
Additionally, the Board remanded to the Philadelphia, 
Pennsylvania, regional office (RO) the veteran's claims of 
entitlement to service connection for a left shoulder 
disability (including bursitis), a low back disability, 
hearing loss with tinnitus, otitis externa and otitis media, 
and a respiratory disorder (including bronchitis).  

By a September 1996 rating action, the RO effectuated the 
Board's decision and assigned a 10 percent disability 
evaluation to the service-connected residuals of a fracture 
of the third metatarsal bone of the right foot, effective 
from August 1991.  Subsequently, by an October 1999 rating 
action, the RO granted service connection for the following 
disabilities:  bilateral hearing loss (0 percent, effective 
from August 1991, and 20 percent, effective from November 
1998), tinnitus (10 percent, effective from August 1991), 
recurrent left shoulder strain with degenerative joint 
disease and bursitis (20 percent, effective from August 
1991), and chronic recurrent lumbosacral strain (20 percent, 
effective from August 1991, and 40 percent, effective from 
February 1999).  By this same rating action, the RO also 
continued the previous denials of service connection for a 
respiratory disorder (to include bronchitis) and for otitis 
externa and otitis media.  Also in October 1999, the RO 
notified the veteran of this decision.  

In November 1999, the veteran acknowledged that he had 
reviewed the recent VA decision and explained that the action 
did not satisfy his appeal on the following 
issues:  entitlement to service connection for a respiratory 
disorder to include bronchitis and entitlement to service 
connection for otitis externa and otitis media.  
Consequently, these two service connection claims are the 
only issues remaining in appellate status before the Board.  


FINDINGS OF FACT

1.  A respiratory disorder, including bronchitis, was not 
incurred in, or aggravated by, the veteran's active military 
duty.  

2.  Otitis externa and otitis media were not incurred in, or 
aggravated by, the veteran's active military duty.  


CONCLUSIONS OF LAW

1.  Service connection for a respiratory disorder, including 
bronchitis, is not warranted.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 1991); 38 C.F.R. § 3.303 (1999).  

2.  Service connection for otitis externa and otitis media is 
not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. § 3.303 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Respiratory Disorder,
Including Bronchitis

The veteran's claim of entitlement to service connection for 
a respiratory disorder, including bronchitis, is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  That is, the Board has found that the veteran has 
presented a claim which is plausible.  A November 1992 
medical opinion from a private physician associates the 
veteran's then-diagnosed reactive airway disease (secondary 
to chronic inflammatory scar tissue in the upper airway 
leading to moderately chronic severe upper reactive airway 
disease in association with lower airway reactivity-in other 
words, secondary to frequent inner and external ear 
infections) with "exposure to potentially hazardous toxic 
materials and organic solvents, namely Agent Orange."  
Specifically, the physician expressed his opinion that this 
exposure "has at least a significant effect in producing 
reactive upper and lower airway disease on this veteran."  A 
reasonable inference from a reading of this medical record is 
that the physician felt that the veteran's reactive airway 
disease is attributable to his active duty.  The Board 
concludes, therefore, that the veteran's claim of service 
connection for a respiratory disorder, to include bronchitis, 
is well grounded.  See Caluza v. Brown, 7 Vet.App. 498 
(1995).  

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1999).  In the present case, the 
veteran has essentially asserted that he developed a chronic 
respiratory disorder during his active military duty and that 
he has continued to experience respiratory pathology since 
then.  

In support of these contentions, the veteran submitted 
several lay statements.  Specifically, in a February 1994 
statement, a retired police officer explained that, while 
investigating a case, he observed the veteran "occasionally 
visit . . . a Camden, N.J. doctor . . . for treatment of an 
ear and lung condition."  Also, in a March 1994 statement, a 
pharmacist explained that, in the past 10 years, the veteran 
has purchased prescription medications and requested 
assistance in choosing over-the-counter prescriptions for the 
treatment of (in pertinent part) chronic bronchitis and 
obstructive airway disease.  In February 1997, this same 
pharmacist noted that the veteran has (in the three years 
since he had written his previous statement) continued to 
purchase prescription medications and requested assistance in 
choosing over-the-counter prescriptions for the treatment of 
chronic bronchitis and obstructive airway disease.  

The available service medical records reflect a finding of 
sonovious rhonchi of both bases (which was not considered to 
be disabling) at a January 1964 examination.  The report of 
this evaluation also notes that chest x-rays taken in October 
1963 were negative.  Subsequently, in August 1964, the 
veteran was treated for bilateral rhonchi.  An impression of 
chronic bronchitis was given.  Annual chest x-rays taken in 
February 1965 were negative.  At an examination conducted in 
June 1965 for purposes of State Department duty, the veteran 
denied ever having experienced asthma, shortness of breath, 
chronic cough, or tuberculosis.  The evaluation demonstrated 
that his lungs and chest were normal, but also noted that he 
had sonovious bronchi of both bases which was not considered 
to be disabling.  

No defects were noted at a May 1966 examination, when the 
veteran was found to be physically qualified for transfer.  
The separation examination which was conducted in July 1967 
demonstrated that the veteran's lungs and chest were normal.  
A respiratory defect was not noted on this evaluation report.  

The veteran was discharged from active military duty in 
August 1967.  An August 1973 private examination demonstrated 
that the veteran's lungs were clear to auscultation and 
percussion.  Chest x-rays were normal.  A private evaluation 
completed in the following month confirmed that the veteran's 
lungs were clear to auscultation and percussion.  A private 
examination completed in January 1974 also confirmed that the 
veteran's lungs were clear to auscultation and percussion.  
Chest x-rays were again normal.  

According to the results of pulmonary function studies 
completed in June 1990, a spirometry revealed normal volume 
and flow parameters with a preserved maximum voluntary 
ventilation.  Lung volumes were within normal limits, the 
diffusion study was 95% of predicted, and the flow volume 
loop was unremarkable.  A private physician concluded that 
this study demonstrated normal volume and flow parameters 
without hyperinflation or gas exchange abnormalities.  

At a private examination conducted in August 1991, the 
veteran complained of shortness of breath, a productive 
cough, and wheezing with exertion.  He also reported that his 
cough and wheezing had been present for years and had 
worsened in the previous few weeks and that his respiratory 
problems had started in the military in 1963.  The report of 
the evaluation also notes the veteran's prior history of 
smoking.  Examination of the veteran's lungs showed that they 
were clear.  The examining physician provided the impression 
of chronic bronchitis and recommended ruling out asthma.  

In a letter dated in September 1991, a private examiner noted 
that the veteran had a history of smoking one pack of tobacco 
per day for 15 years, that he had stopped 15 years ago, that 
he admitting to a cough for six months which was productive 
of clear sputum, that he has shortness of breath over the 
last six months (primarily on exertion), and that he could 
hear himself wheeze.  According to this physician, spirometry 
demonstrated a normal flow volume loop, pulmonary function 
studies were representative of mild restrictive lung disease, 
and the veteran demonstrated no bronchoreactivity during the 
methacholine challenge.  The physician concluded that the 
veteran had mild restrictive lung disease and no 
bronchoreactivity with methacholine.  

At a private evaluation completed several weeks later in the 
same month, the veteran denied experiencing any shortness of 
breath.  The examination demonstrated that the veteran's 
lungs were clear.  The examining physician assessed chronic 
bronchitis and mild restrictive disease.  

At a VA examination conducted in October 1991, the veteran 
reported that he had problems with his lungs.  In particular, 
the veteran stated that he had a productive cough for several 
years with thick sputum at times (he may bring up a couple of 
teaspoons of sputum per day) and occasional dyspnea on 
exertion for several years.  The veteran also explained that 
he had not been hospitalized for this condition and had never 
undergone a bronchoscopy, that he used to smoke around one 
pack of cigarettes per day for approximately ten years, but 
that he stopped smoking years ago.  Pulmonary function 
studies were essentially normal.  Chest x-rays showed clear 
lungs.  Physical examination demonstrated that the veteran's 
lungs were clear to auscultation and percussion.  The 
examiner diagnosed very mild chronic bronchitis by history 
only.  

At a December 1992 VA examination, the veteran reported that 
he had had a productive cough with white sputum for many 
years and slight exertional dyspnea for years.  Additionally, 
the veteran explained that he had smoked for a few years but 
had stopped approximately 20 years prior to the examination.  
Chest x-rays were unremarkable.  According to results of 
pulmonary function tests, a spirometry was within normal 
limits, but flow-volume loops suggested the possibility of a 
fixed obstructing lesion.  The examiner diagnosed mild 
chronic bronchitis.  

In October 1996, the veteran underwent a VA non-tuberculosis 
diseases and injuries examination, at which time he reported 
that he stopped smoking at the age of 26, that he has not had 
any occupational exposures which would have made him at risk 
to develop any pulmonary disorders, and that he "gets a 
little bit short of breath on a flight of steps" (although 
the examiner determined that the veteran "clearly . . . has 
no meaningful exercising capacity").  The examiner noted 
that review of the claims folder indicates that the veteran 
underwent at least two pulmonary function studies in the 
1990s and that both of these tests demonstrated normal 
spirometry and lung volumes.  Examination showed that the 
veteran's chest expands fully, that there are no wheezes, 
that his breathing is normal, that his resting pulse is 60, 
and that there is no pedal edema.  The examiner concluded 
that the veteran's chest examination was normal and 
specifically stated that no chronic lung disorder was found.  

Chest x-rays taken in December 1996 showed no evidence of an 
active process.  Pulmonary functions tests completed in the 
same month provided no evidence of obstruction on spirometry, 
mild restriction, and a moderately diffuse impairment that 
corrects to within normal limits when corrected for alvedor 
volume.  (The examiner who conducted the October 1996 
examination signed the report of the evaluation in March 
1997.)  

In May 1999, the RO concluded that the October 1996 
examination was inadequate because the examiner relied on 
older testing and did not conduct pulmonary function tests at 
the time of the evaluation.  The RO, therefore, returned the 
veteran's case to the examiner to review the entire file 
(including the December 1996 pulmonary function tests 
results), to provide an opinion as to the current severity 
and etiology of any respiratory disorder found including 
bronchitis, and to express an opinion as to the medical 
probability that any respiratory condition including 
bronchitis began in service as claimed by the veteran.  

In a July 1999 report, this examiner noted that he had 
limited his review of the veteran's medical records to those 
which are relevant (namely his military medical records, the 
October 1996 examination report, and the December 1996 
pulmonary function studies).  Additionally, the examiner 
explained that "[a] page by page review of the military 
medical records shows absolutely no treatment for any 
bronchitis and the claimant's periodic medical evaluations 
done during his military service including the mustering out 
medical evaluation read absolutely nothing of any lung 
disorder."  The examiner also noted that "[t]here is 
absolutely no history of treatment for any obstructive 
airways disorder and there is no history of chronic cough or 
chronic phlegm production."  

Examination in July 1999 demonstrated that the veteran was 
"not in anyway short of breath and certainly has no history 
of effort shortness of breath."  The examiner concluded that 
the chest examination was unremarkable.  The December 1996 
pulmonary function tests showed no evidence of obstruction on 
spirometry, a diffusion impairment that corrects to within 
normal limits when corrected for alveolar volume, and mild 
restriction based on the findings of mildly reduced FVC and 
FEV1 and a mildly reduced total lung capacity.  

The examiner explained that he has no explanation for the 
finding of mild restriction but that this result is 
clinically insignificant and not germane to the issue of 
obstructive airways disorder such as bronchitis.  
Additionally, the examiner expressed his opinion that, if 
pulmonary function studies were to be repeated, "it might be 
that the finding of mild restriction might not occur as-to 
my recollection-pulmonary function studies before the 
December 3, 1996 did not show any abnormalities at all."  In 
fact, the examiner noted that pulmonary function tests 
completed in July 1999 were within normal limits and 
concluded that chronic bronchitis as well as any other 
obstructive airways disorder were not found.  

The Board acknowledges the August 1964 service medical record 
which indicates that an impression of chronic bronchitis was 
given.  Significantly, however, the July 1967 separation 
examination demonstrated that the veteran's lungs and chest 
were normal and did not note the presence of a respiratory 
defect.  The Board also acknowledges that chronic bronchitis 
and mild restrictive lung disease were assessed in August and 
September 1991, that reactive airway disease was diagnosed in 
November 1992 and attributed (by the examining physician at 
that time) to the veteran's active duty, and that mild 
chronic bronchitis was diagnosed in the following month.  
Significantly, however, the most recent respiratory 
examination, which was conducted in July 1999, found no 
evidence of chronic bronchitis or any other obstructive 
airways disorder.  

Without competent evidence of a current respiratory disorder, 
including bronchitis, the claim for service connection for 
such a disability cannot be granted.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1999).  The 
Board must conclude, therefore, that the preponderance of the 
evidence is against the claim of entitlement to service 
connection for a respiratory disorder, including bronchitis.  

Otitis Externa
And Otitis Media

The veteran's claim of entitlement to service connection for 
otitis externa and otitis media is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  That is, the 
Board has found that the veteran has presented a claim which 
is plausible.  A November 1992 medical opinion from a private 
physician notes the veteran's "multiple episodes of 
documented external otitis and external media."  
Additionally, this physician stated that the veteran's 
treatment "in the field" for frequent ear pain was "most 
likely secondary to fungus which was a very common situation 
in Vietnam."  Additionally, the physician concluded that 
"[t]his often led to chronic external otitis secondary to 
environmental situations that was a very frequent occurrence 
in Vietnam."  A reasonable inference from a reading of this 
medical record is that the physician felt that at least the 
veteran's chronic external otitis is attributable to his 
active duty.  The Board concludes, therefore, that the 
veteran's claim of service connection for otitis externa and 
otitis media is well grounded.  See Caluza v. Brown, 
7 Vet.App. 498 (1995).  

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1999).  In the present case, the 
veteran has essentially asserted that he developed otitis 
externa and otitis media during his active military duty and 
that he has continued to experience symptoms from these 
conditions since then.  

In support of these contentions, the veteran submitted 
several lay statements.  Specifically, in a February 1994 
statement, a retired police officer explained that, while 
investigating a case, he observed the veteran "occasionally 
visit[ing] . . . a Camden, N.J. doctor . . . for treatment of 
an ear and lung condition."  In another statement dated in 
the same month, a former patient of the same physician who 
had treated the veteran explained that he had gotten to know 
the veteran in the 1970s, that the veteran had informed him 
that he (the veteran) was being treated for lung problems, 
and that the nurse who worked at the doctor's office also 
told him that the veteran was receiving treatment for ear 
problems as well.  Also, in a March 1994 lay statement, a 
person who worked as a part-time receptionist for one of the 
veteran's physicians in the 1970s and early 1980 maintained 
that she remembered the veteran being treated for "ear 
problems for a number of years."  

The available service medical records reflect a finding of 
otitis externa (which was not considered to be disabling) at 
the January 1964 examination.  Subsequently, in July 1964, 
the veteran sought treatment for complaints of ear aches of 
two days duration.  The veteran described a two-day history 
of pain with decreased hearing in his right ear and 
discharge.  The impression of otitis media was given.  
Thereafter, in May 1965, the veteran sought treatment for 
complaints of right ear pain of two days duration as well as 
an inability to hear with his left ear.  The impression of 
bilateral serous otitis was given.  At the examination 
conducted in June 1965 for purposes of State Department duty, 
the veteran denied ever having experienced ear trouble.  The 
evaluation demonstrated that his ears (including internal and 
external canals) were normal but also noted that he had 
otitis externa which was not considered to be disabling.  

No defects were noted at a May 1966 examination, when the 
veteran was found to be physically qualified for transfer.  
However, in December 1966, the veteran again sought treatment 
for complaints of pain in both of his ears.  The impression 
of serous otitis media was given.  The separation examination 
which was conducted in July 1967 demonstrated that the 
veteran's ears (including internal and external canals) were 
normal.  The report of this evaluation did not list either 
otitis externa or otitis media as defects.  

Following the veteran's August 1967 discharge from active 
military duty, and specifically in September 1973, he 
underwent a private examination which noted that an ears, 
nose, and throat evaluation was "intact."  According to a 
report of an audiological evaluation subsequently completed 
in July 1990, an impression of "negative . . . middle ear 
dysfunction" in both of the veteran's ears was given.  

At a VA examination conducted in October 1991, the veteran 
reported that he experienced ear aches.  Evaluation of the 
veteran's ears demonstrated asymmetric sensorineural hearing 
loss in both ears (left greater than right) as well as normal 
tympanic membranes and external canals.  Magnetic resonance 
imaging was scheduled.  

At the December 1992 VA examination, the veteran reported 
that three to four times per year he had otitis externa or 
serous otitis media.  The evaluation showed that the external 
canals and tympanic membrane in both of the veteran's ears 
were normal.  The examiner did not diagnose otitis externa or 
otitis media.  

An October 1996 VA audio-ear disease examination demonstrated 
normal auricle, normal external canal, tympanic membrane of 
the right ear (which was retracted, increased with valsalva, 
and decreased thereafter), slight serous otitis media, 
retracted but slightly moderate left ear, and eustachian tube 
dysfunction (right more than left).  The examiner diagnosed 
eustachian tube dysfunction with right serous otitis media.  
Importantly, however, because the examiner did not provide an 
opinion as to the medical probability that the otitis media 
shown on examination began in service (as requested in the 
Board's August 1996 remand), the evaluation was deemed 
insufficient and was returned for compliance.  

Subsequent medical records reflect outpatient treatment for 
continued tympanic membrane retraction secondary to 
eustachian tube dysfunction in December 1996.  The veteran 
again received treatment for eustachian tube dysfunction in 
January and March 1997.  

According to a report of a VA audio-ear disease examination 
completed in May 1997, the physical examination was 
consistent with evidence of eustachian tube dysfunction, the 
veteran's ears appeared normal, and there was no evidence of 
an ear infection.  Thereafter, the examiner expressed her 
opinion that "[r]eview of . . . [the veteran's] medical 
records at the time of his service in the military do[es] not 
indicate that . . . [he] acquired any sinus or ear problems 
at that time and it is unlikely that his condition of 
eustachian tube dysfunction is related to his military 
service."  

However, because the examiner who conducted the May 1997 
evaluation did not address the issue of otitis media, the 
evaluation was deemed insufficient and was returned for 
compliance.  Consequently, in August 1998, this examiner 
again examined the veteran.  According to the report of the 
August 1998 VA ear disease examination, the examiner noted 
that "[r]eference is made at several points in the patient's 
chart, Volumes I and II, regarding an otitis external."  
After noting that the most recent audiogram was not available 
for review, the examiner recommended that the veteran undergo 
an audiogram with tympanogram for review and that, if such 
tests provide evidence of a middle ear problem, he should 
then undergo an examination at the ENT Clinic.  In November 
1998 and March 1999 addendums, the examiner explained that 
the November 1998 tympanometry revealed normal middle ear 
mobility which indicated that the veteran has no evidence of 
a middle ear problem contributing to his hearing loss and 
that the hearing loss is purely sensorineural in nature.  
Additionally, the examiner expressed her opinion that, based 
on the results of the November 1998 audiogram, she did not 
believe that further evaluation at the ENT Clinic was 
necessary.  

In April 1999, the RO returned the veteran's case to this 
examiner to answer the pertinent questions posed by the Board 
(does the veteran currently have either otitis media or 
otitis externa, and, if so, what is the medical probability 
that either condition began in service?).  In a May 1999 
statement, the examiner noted that she had reviewed the 
veteran's records.  Additionally, she explained that 
"[t]ympanograms are normal and [that] there is no evidence 
of any middle-ear pathology."  

The Board acknowledges the in-service findings of otitis 
externa (which was not considered to be disabling) in January 
1964, otitis media in July 1964, bilateral serous otitis in 
May 1965, otitis externa (which was not considered to be 
disabling) in June 1965, and serous otitis media in December 
1966.  However, the July 1967 separation examination 
demonstrated that the veteran's ears (including internal and 
external canals) were normal and did not find either otitis 
externa or otitis media to be defects.  

Moreover, the most recent medical examinations have failed to 
provide competent evidence of the presence of either of these 
conditions.  Although in November 1992 a private examiner 
diagnosed "chronic external otitis" and even attributable 
this condition to the veteran's active duty, subsequent 
evaluations failed to provide competent evidence of the 
presence of such a condition.  In particular, the December 
1992 VA examination demonstrated that the external canals in 
both of the veteran's ears were normal.  The examiner did not 
diagnose otitis externa.  Also, the October 1996 VA audio-ear 
disease examination demonstrated that the veteran's external 
canal was normal.  Additionally, the examiner who had 
recently evaluated the veteran several times concluded in an 
April 1999 report that the "[t]ympanograms are normal and 
[that] there is no evidence of any middle-ear pathology."  

Without current competent evidence of otitis externa and 
otitis media the claim for service connection for either of 
these disabilities cannot be granted.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1999).  The 
Board must conclude, therefore, that the preponderance of the 
evidence is against the claim of entitlement to service 
connection for otitis externa and otitis media.  


ORDER

Service connection for a respiratory disorder, including 
bronchitis, is denied.  

Service connection for otitis externa and otitis media is 
denied.  



		
	THERESA M. CATINO
	Acting Member, 
	Board of Veterans' Appeals



 

